Citation Nr: 9927001	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for occupational 
pneumoconiosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


REMAND

The veteran served on active duty from August 1961 to August 
1963.

This appeal arises from a January 1998 rating decision by the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied service connection for occupational 
pneumoconiosis as a result of asbestos exposure and denied 
service connection for asbestosis.  In February 1999 rating 
decision, service connection was granted for pulmonary 
asbestosis and the denial of service connection for 
occupational pneumoconiosis was continued.

The Board of Veterans' Appeals (Board) notes that the veteran 
had testified at his May 1998 hearing on appeal that he 
presumed that there was no difference between asbestosis and 
pneumoconiosis.  While asbestosis is a form of 
pneumoconiosis, the hearing officer indicated that 
pneumoconiosis can also be caused by the inhalation of dust 
and fumes.

After reviewing the current record, the Board is unable to 
determine whether the veteran is seeking service connection 
for occupational pneumoconiosis independent of his service-
connected pulmonary asbestosis.  Accordingly, the veteran's 
claim will be REMANDED to the RO for the following action:

1.  The RO is requested to contact the 
veteran in order to clarify whether he is 
seeking service connection for 
occupational pneumoconiosis exclusive of 
his service-connected pulmonary 
asbestosis.  If he is not seeking service 
connection for occupational 
pneumoconiosis exclusive of his service-
connected pulmonary asbestosis, he is 
requested to submit a statement 
requesting to withdraw his appeal.

2.  If service connection for 
occupational pneumoconiosis exclusive of 
the veteran's service-connected pulmonary 
asbestosis is claimed, a supplemental 
statement of the case should be issued to 
the veteran and his representative.  They 
should be given the appropriate period of 
time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

